Citation Nr: 0840615	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran had a hearing before the Decision Review Officer 
(DRO) in February 2007.  A transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of any of the claims on appeal, 
the Board finds that additional development is required as 
the appellant has not been provided adequate notice that 
complies with the Veterans Claims Assistance Act of 2000 
(VCAA), as contemplated by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.59, and Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Kent, the U.S. Court of Appeals for Veterans Claims 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The VCAA notice sent to the veteran in August 2004 failed to 
inform the veteran of the evidence and information necessary 
to establish entitlement to the underlying claim.  Therefore, 
VA shall send the veteran a corrective notice letter 
encompassing the VCAA requirements, including information 
regarding disability ratings and effective dates as mandated 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006), and 
including the Kent information, specifically the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.

After allowing the veteran sufficient time to respond to the 
notice, his claims must be readjudicated.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or a supplemental statement of 
the case (SSOC) is sufficient to cure a timing defect).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter that satisfies the 
requirements of 38 U.S.C.A. § 5103, 38 
C.F.R. § 3.156(a), Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Kent v. 
Nicholson, 20 Vet. App. 1 (2007).  This 
letter should (1) describe what new and 
material evidence is under the current 
standard set forth in 38 C.F.R. § 3.156(a) 
(2007); (2) notify the veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits (lack of a nexus, or 
etiological relationship, between a post- 
service back disorder and an event, 
injury, or disease during service); (3) 
notify the veteran of the evidence 
required to substantiate the underlying 
claims for service connection for his back 
and knee disorder; (4) tell the veteran 
how VA assigns disability ratings and 
effective dates; (5) explain VA's and the 
veteran's duties in obtaining evidence; 
and (6) request that he submit any 
evidence or information in his possession 
to VA.

2.	After allowing the veteran and his 
representative the appropriate time to 
respond, readjudicate the claims.  If the 
disposition remains unfavorable to the 
veteran, furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




